DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of the species, influenza types A, B, and C, in the reply filed on 3/8/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.  Claims 6-8 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-5, 9-20 are examined herein insofar as they read on the elected invention and species.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 102151256) in view of Agmon et al. (“Spontaneous deformation of protocatechuic acid monohydrate crystals: crystallographic aspects,” Proc. R. Soc. Lond. A 1983, 387, 311-330, of record) and Schwartz et al. (US Patent Application 2008/0274163 A1).
The instant claims are directed to a method of inactivating an enveloped virus comprising administering to the mammal a composition comprising protocatechuic acid crystals, wherein the enveloped virus is influenza.  
He et al. teach the use of protocatechuic acid for the prevention and treatment of livestock against infectious diseases, such as the avian influenza virus (abstract).  It is also taught that the avian influenza virus can infect mammals (paragraph 0011).  It can be prepared as an oral liquid, granular formation or tablet along with a pharmaceutically acceptable solvent or carrier selected from ethanol, tween, glycerin, or dextrin (paragraphs 0024-0025).  Amounts of protocatechuic acid range from 5-40 mg/kg body weight, preferably from 10-30 mg/kg body weight (paragraph 0027).  In one example, protocatechuic acid was orally administered for 5 days continuously (paragraph 0032).  Embodiment 1 shows a protocatechuic injection prepared from dissolving 10 g of protocatechuic acid, 30 ml of ethanol, 2040 ml of tween, and water up 100 ml (paragraphs 0034-0038).  Example 1 shows the treatment of 18-22 g mice artificially 
However, He et al. fail to disclose treating humans, protocatechuic acid in crystal form, and essential oils.  
Agmon et al. teach the remarkable aspects of the crystallization of protocatechuic acid from water (abstract).  
Schwartz et al. teach an anti-influenza solution that decreases the likelihood of influenza infection and its spread.  Among the core components are essential oils, such as cineole (eucalyptol), thymol, methyl salicylate, and menthol (abstract).  Cineole assists a potential host cell defend itself against the virus by integrating with the cell’s components and making its defenses more effective. First, cineole helps lyse holes in the virus’s membrane.  Second, cineole beneficially affects respiratory tract cells by improving the ciliary mucous transport and mucous clearance in both the nose and the bronchial tree.  Third, cineole relaxes bronchial and vascular smooth muscle.  Thymol possesses ancillary beneficial effects to fight the influenza virus.  Methyl salicylate provides antiviral intervention by disrupting a signaling pathway on which the virus relies to exit a host cell after replicating itself.  Menthol has been shown to reduce coughing by 50% and may also reduce sneezing, which are major mechanisms that the influenza virus use to spread from person to person (paragraph 0056-0068).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered a composition comprising protocatechuic acid crystals, as taught by Agmon et al., 
A person of ordinary skill in the art would have been motivated to substitute protocatechuic acid crystals for protocatechuic acid because of the increased purity and lower impurities of a substance in crystal form.  A person of ordinary skill in the art would have been motivated to combine essential oils with protocatechuic acid because of the added benefit of using another anti-influenza agent for the therapeutically additive effect of combining two known substances for the same purpose.  Finally, a person of ordinary skill in the art would have been motivated to administer this composition to a human because the avian influenza virus is known to be transmissible to other mammals such as humans.
It is noted that the limitations drawn to “physical disruption of the viral envelope” and “inactivate exposed RNA and/or DNA via its acidic pH of about 4.5” are obvious since these limitations are drawn to mechanism of action that will obviously occur when the same claimed composition is administered to the same claimed patient population.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627